          Case 1:20-cv-01003-CCB Document 1 Filed 04/20/20 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DEREK MULDER                                                   *
1303 Hillcrest Road
Glen Burnie, MD 21061                                          *

       Plaintiff                                               *

          vs.                                                  *
                                                                    No.:
RELIANCE STANDARD LIFE INSURANCE COMPANY*
P.O. Box 8330
Philadelphia, PA 19101-8330             *

Serve:                                                         *
Alfred Redmer, Jr.
Insurance Commissioner for the State of Maryland               *
200 St. Paul Place
Suite 2700                                                     *
Baltimore, MD 21202-2272
                                                               *
       Defendant
*      *     *        *       *       *     *   *              *    *       *       *       *     *
                                          COMPLAINT

       Now comes the Plaintiff, Derek Mulder, by and through his attorney, Keith R. Siskind

and the Law Offices of Steinhardt, Siskind and Lieberman, LLC, and files this Complaint against

the Defendant, and in furtherance thereof states as follows:

                                           Jurisdiction

       1. That this Court has jurisdiction over the parties of this cause of action pursuant to

           Title 28 USC, §1332 and 29 USC, § 1132 (e).

       2. That the ERISA statute provides, at 29 USC, § 1133, a mechanism for administrative

           or internal appeal of benefit denials.

       3. That this Court has jurisdiction of the subject matter as the group long term disability


                                                    1
  Case 1:20-cv-01003-CCB Document 1 Filed 04/20/20 Page 2 of 7



   plan issued by the Defendant to the Plaintiff’s employer, C2 Essentials, Inc., with an

   effective date of October 1, 2007 (the plan) is a qualified Employee Welfare Benefit

   Plan regulated by the Employment Retirement Security Act of 1974, 29 USC, § 1001,

   et seq.

                                           Venue

4. That venue of this action lies in the United States District Court for the District of

   Maryland under 29 USC, § 1132(e)(2), 28 USC, § 1391, in that the Plaintiff resides in

   the State of Maryland, is employed in the State of Maryland, and the cause of action

   arose in the State of Maryland.

                                        The Parties

5. That the Plaintiff, Derek Mulder, is an individual, a citizen of the State of Maryland,

   residing at 1303 Hillcrest Road, Glen Burnie, MD 21061.

6. That the Defendant, Reliance Standard Life Insurance Company, entered a contract of

   insurance with the Plaintiff’s employer, C2 Essentials, Inc., to provide long term

   disability benefits to its employees.

                                     Statement of Facts

7. That the Plaintiff was employed as a Software Engineer for C2 Essentials, Inc.

   Although the occupation is considered “sedentary” it has a specific vocational

   preparation level of 8 pursuant to the Dictionary of Occupational Titles. The tasks

   and aptitude required of a job of this nature are complex and include specific tasks

   such as the following:




                                           2
  Case 1:20-cv-01003-CCB Document 1 Filed 04/20/20 Page 3 of 7



       Tasks

       1. Analyzes software requirements to determine feasibility of design within time
          and cost constraints.
       2. Consults with hardware engineers and other engineering staff to evaluate
          interface between hardware and software, and operational and performance
          requirements of overall system.
       3. Formulates and designs software system, using scientific analysis and
          mathematical models to predict and measure outcome and consequences of
          design.
       4. Develops and directs software system testing procedures, programming, and
          documentation.
       5. Consults with customer concerning maintenance of software system.

8. The Plaintiff is 43 years of age. The Plaintiff ceased working as of March 21, 2018

   due to the advancement of chronic migraine headaches causing difficulties with

   attention and concentration. Plaintiff experiences symptoms that include but are not

   limited to chronic pain in his head and behind his eyes, muscle tension, photophobia,

   diarrhea, unsteadiness and fatigue.

9. That after the Plaintiff ceased working, he was paid short term disability benefits and

   then transitioned to long term disability benefits in July 2018. Plaintiff continued to

   receive long term disability benefits until such benefits were denied beyond April 19,

   2019 pursuant to the Defendant’s letter of April 22, 2019. (Exhibit 1). The

   Defendant concluded, based upon the results of an IME evaluation, that Plaintiff did

   not have a history of migraine headaches and cognitive screening was within normal

   limits. Defendant disagreed that Plaintiff had any restrictions or limitations that

   precluded him from performing his own occupation.

10. That on May 4, 2019 the Plaintiff filed an appeal on his own behalf. Once the

   Plaintiff retained the undersigned counsel the aforesaid appeal was withdrawn and


                                         3
  Case 1:20-cv-01003-CCB Document 1 Filed 04/20/20 Page 4 of 7



   refiled on October 10, 2019. (Exhibit 2). Further documentation was provided on

   behalf of Plaintiff in letters dated November 7, 2019 (Exhibit 3) and November 21,

   2019 (Exhibit 4).

11. That on January 31, 2020 the Defendant notified Plaintiff that it obtained updated

   information concerning Plaintiff’s claim, including a peer review evaluation of a

   neurologist, Dr. Jon Glass. (Exhibit 5). Plaintiff was provided with an opportunity

   to respond to this additional information.

12. On February 13, 2020 Plaintiff provided updated information including a

   Questionnaire completed by Plaintiff’s physician, Dr. Edmund Tkaczuk on February

   13, 2020. (Exhibit 6). On February 17, 2020 Plaintiff presented further information

   to the Defendant, including a Questionnaire completed by PA Victoria Trott.

   (Exhibit 7).

13. That on March 4, 2020 Defendant was notified that Plaintiff received a Fully

   Favorable Decision of the Social Security Administration determining that Plaintiff

   has been disabled since March 21, 2018. (Exhibit 8).

14. That on March 2, 2020 the Defendant forwarded a letter upholding its denial of long

   term disability benefits. (Exhibit 9-Addendum 3/2/2020). This represented a final

   decision exhausting the Plaintiff’s administrative remedies.

15. That at issue in this case is the policy language of the plan. The definition of total

   disability is as follows:

         Totally Disabled and Total Disability mean, that as a result of an Injury or
         Sickness:

         (1) during the Elimination Period and for the first 24 months for which a

                                          4
   Case 1:20-cv-01003-CCB Document 1 Filed 04/20/20 Page 5 of 7



              Monthly Benefit is payable, an Insured cannot perform the material duties
              of his/her Regular Occupation;

             (a) Partially Disabled and Partial Disability mean that as a result of an
                 Injury or Sickness an Insured is capable of performing the material
                 duties of his/her Regular Occupation on a part-time basis or some of the
                 material duties on a full-time basis. An Insured who is Partially
                 Disabled will be considered Totally Disabled, except during the
                 Elimination Period;

            (b) Residual Disability means being Partially Disabled during the
                Elimination Period. Residual Disability will be considered Total
                Disability; and

          (2) after a Monthly Benefit has been paid for 24 months, an Insured cannot
              perform the material duties of Any Occupation. We consider the Insured
              Totally Disabled if due to an Injury or Sickness he or she is capable of only
              performing the material duties on a part-time basis or part of the material
              duties on a Full-time basis.

    Additionally, the plan defines regular occupation as follows:

        Regular Occupation means the occupation the Insured is routinely performing
        when Total Disability begins. We will look at the Insured’s occupation as it is
        normally performed in the national economy, and not the unique duties performed
        for a specific employer or in a specific locale.

16. That since benefits were denied to the Plaintiff during the first 24 months, then at

    issue is whether Plaintiff is unable to perform the material and substantial duties of

    his regular occupation as a Software Engineer.

                                      Count I
                                    LTD Benefits

17. That the Plaintiff reasserts and incorporates each and every fact and allegation as set

    forth in paragraphs 1 – 16 as if fully and completely set forth herein.

18. That pursuant to 29 U.S.C. §1132(a)(1) “a civil action may be brought… by a

    participant or a beneficiary… B. to recover benefits due to him (her) under the terms


                                          5
   Case 1:20-cv-01003-CCB Document 1 Filed 04/20/20 Page 6 of 7



    of his (her) plan, to enforce his (her) rights under the terms of the plan, or to clarify

    his (her) rights to future benefits under the terms of the plan.”

19. That the Plaintiff contends that the Defendant did not conduct a full and fair review

    and that the decision to deny long term disability benefits was unreasonable and not

    supported by substantial evidence.

20. That the Plaintiff contends that he has submitted substantial evidence to document a

    disability, and that the Defendant has ignored reliable evidence submitted by the

    Plaintiff. The medical and other evidence submitted on behalf of the Plaintiff

    demonstrates that the Plaintiff is precluded from performing the material duties of his

    regular occupation.

21. That the Defendant has failed to reasonable consider the evidence presented by the

    Plaintiff, including but not limited to medical assessments, neuropsychological

    testing, vocational evaluations and Questionnaires completed by Plaintiff’s

    physicians. Plaintiff contends that the decision to deny benefits under the plan is

    arbitrary, illegal, capricious, unreasonable, discriminatory, and not made in good

    faith.

22. That as a direct and proximate result of the aforesaid actions the Defendant is in

    breach of its agreement to provide long term disability benefits under the plan.

23. That as a direct and proximate result of the actions of the Defendant the Plaintiff has

    sustained damages in the amount of $ 7,633.00 per month from April 20, 2019, after

    considering an offset for Plaintiff’s Social Security Disability benefit of $ 2,117.00

    per month. Between April 2019 and April 2020, the Plaintiff is due 12 months of


                                           6
   Case 1:20-cv-01003-CCB Document 1 Filed 04/20/20 Page 7 of 7



    long term disability benefits in the amount of $ 91,596.00 (Note: Plaintiff has

    reimbursed Defendant for an overpayment of benefits between 8/19/18 and 4/19/19

    due to Plaintiff’s receipt of Social Security Disability benefits). The Plaintiff further

    contends that he is entitled to continuing long term disability benefits through the

    maximum duration of the plan which is the Plaintiff’s Social Security normal

    retirement age of 67.

24. That as a direct and proximate result of the Defendant’s actions the Plaintiff has been

    caused to incur attorney’s fees and costs in an amount not now known to the Plaintiff.

WHEREFORE, the Plaintiff prays for the following relief:

          a.   That this Court order the Defendant to pay Plaintiff all long term disability

               benefits due to the Plaintiff under the LTD plan, said benefits beginning

               April 19, 2019 to present and continuing;

          b.   Granting the Plaintiff a monetary judgment against the Defendant for all

               amounts due and owing;

          c.   That the Court award Plaintiff his attorney’s fees pursuant to 29 U.S.C.

               §1132, along with pre-judgment interest; and

          d.   For any and all other relief to which the Plaintiff may be entitled or the

               nature of this cause of action may require.

                                               /s/ Keith R. Siskind, Esquire
                                               Keith R. Siskind, Esquire # 04415
                                               Steinhardt, Siskind and Lieberman, LLC
                                               808 Landmark Drive, Suite 227
                                               Glen Burnie, MD 21061
                                               410-766-7630
                                               krs@steinhardtlawfirm.com
                                               Attorney for Plaintiff

                                           7
